Case 2:19-cr-20772-TGB-APP ECF No. 28, PageID.108 Filed 04/01/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,                                Hon. Terrence G. Berg

      Plaintiff,                                         Case No. 19-20772

vs.

MATHEW MERCER-KINSER

      Defendant.
__________________________________________________________________
ERIN S. SHAW                        KIMBERLY W. STOUT
Assistant United States Attorney    Counsel for Defendant
                        th
211 West Fort Street, 20 Fl         370 E. Maple Rd., 3rd Floor
Detroit, MI 48226                   Birmingham, MI 48009
(313) 226-9182                      (248) 258-3181

            MOTION IN LIMINE TO EXCLUDE EROTICA AND
           “JAILBAIT” INTERNET WEB FORUM BOOKMARKS

      Defendant MATHEW MERCER-KINSER, by and through his attorney,

Kimberly W. Stout, hereby moves this Honorable Court to exclude all child erotica

evidence from trial, as well as evidence of “jailbait” internet web forum bookmark.

Such evidence is irrelevant. And even if it was relevant, the evidence is far more

prejudicial than probative.

                                            Respectfully submitted,

                                            /s/ Kimberly W. Stout
                                            KIMBERLY W. STOUT
Case 2:19-cr-20772-TGB-APP ECF No. 28, PageID.109 Filed 04/01/21 Page 2 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,                                 Hon. Terrence G. Berg

      Plaintiff,                                          Case No. 19-20772

vs.

MATHEW MERCER-KINSER

      Defendant.
__________________________________________________________________
ERIN S. SHAW                        KIMBERLY W. STOUT
Assistant United States Attorney    Counsel for Defendant
                        th
211 West Fort Street, 20 Fl         370 E. Maple Rd., 3rd Floor
Detroit, MI 48226                   Birmingham, MI 48009
(313) 226-9182                      (248) 258) 226-9182

                        BRIEF IN SUPPORT OF
            MOTION IN LIMINE TO EXCLUDE EROTICA AND
           “JAILBAIT” INTERNET WEB FORUM BOOKMARKS

      Defendant is charged by way of Indictment as follows: Count One, Receipt

of Child Pornography, contrary to 18 U.S.C. 2252A(a)A2), and Count Two,

Possession of Child Pornography, contrary to 18 U.S.C. 2252A(a)(5)(B). Both

counts allege that Defendant received and possessed through interstate commerce

visual depictions of sexually explicit conduct/images of minors.

      The statutory definition of “child pornography” refers to "lascivious"

exhibition of the genitals or pubic area. See 18 U.S.C. § 2256(8)(A). Specifically,

the statute provides as follows:

                                         2
Case 2:19-cr-20772-TGB-APP ECF No. 28, PageID.110 Filed 04/01/21 Page 3 of 8




      (8) “child pornography” means any visual depiction, including any
      photograph, film, video, picture, or computer or computer-generated
      image or picture, whether made or produced by electronic,
      mechanical, or other means, of sexually explicit conduct, where—

      (A) the production of such visual depiction involves the use of a
          minor engaging in sexually explicit conduct;

      (B) such visual depiction is a digital image, computer image, or
          computer-generated image that is, or is indistinguishable from,
          that of a minor engaging in sexually explicit conduct; or

      (C) such visual depiction has been created, adapted, or modified to
          appear that an identifiable minor is engaging in sexually explicit.

      The Sixth Circuit has applied a six-factor test for "lasciviousness."       In

United States v Brown, 579 F.3d 672, 680 (6th Cir. 2009), the Sixth Circuit

developed factors to consider whether an image is child pornography or child

erotica. The Court wrote:

      First, we must determine the legal standard to apply in determining
      whether a photograph or video is "lascivious." Count One of the
      indictment required the production of a depiction of sexually explicit
      conduct, which is defined to include the "lascivious exhibition of the
      genitals or pubic area of any person[.]" 18 U.S.C. § 2256(2)(A)(v).
      Congress has not defined the term "lascivious. This Court, in line with
      other circuit courts, has applied a six factor test for "lasciviousness,"
      as set forth in United States v. Dost, 636 F. Supp. 828, 832 (S.D. Cal.
      1986). 3

      Under Dost, the relevant factors include:
      1) whether the focal point of the visual depiction is on the child’s
      genitalia or pubic area;
      2) whether the setting of the visual depiction is sexually suggestive,
      i.e., in a place or pose generally associated with sexual activity;


                                         3
Case 2:19-cr-20772-TGB-APP ECF No. 28, PageID.111 Filed 04/01/21 Page 4 of 8




      3) whether the child is depicted in an unnatural pose, or in
      inappropriate attire, considering the age of the child;
      4) whether the child is fully or partially clothed, or nude;
      5) whether the visual depiction suggests sexual coyness or a
      willingness to engage in sexual activity;
      6) whether the visual depiction is intended or designed to elicit a
      sexual response in the viewer.
636 F. Supp. at 832.

      In United States v Edwards, 813 F.3d 953 (10th Cir. 2015), the Court found

no probable cause to search because the images described in the affidavit did not

satisfy the definition of child pornography, but instead, child erotica. In Edwards,

the Court found that defendant’s posting of child erotica nor his comments online

suggesting a sexual attraction to children supports the theory that the defendant

possessed child pornography. The Court found that because child pornography

collectors also collected child erotica, participated in online forums relating to

erotica, and, shared other common characteristics, it does not support the inverse

conclusion that possessors of child erotica who participate in online forums must

also be child pornography collectors. See generally United States v Adkins, 169

Fed. Appx. 961, 967 (6th Cir. 2006) (unpublished) (Standing alone, a high

incidence of child molestation by persons convicted of child pornography crimes

may not demonstrate that a child molester is likely to possess child pornography.)

      Defendant was previously convicted of transporting child pornography and

sentenced to 151 months in federal custody. See United States v Mercer-Kinser,

                                          4
Case 2:19-cr-20772-TGB-APP ECF No. 28, PageID.112 Filed 04/01/21 Page 5 of 8




case No. 09-20001 (E.D. Mich.). At the time, he possessed thousands of images of

child pornography. While in a half-way house, Defendant had conversations with

his daughter and other prisoners that led to the execution of search warrant on

Defendant’s phone on Oct. 10, 2019. Defendant attempted suicide but survived.

      On his phone, the government found 163 images of “what appeared to be

children and young teenagers in various states of undress all of which appeared to

be deleted from the phone. Many of the images possessed by Defendant and

reviewed by [the agent] depict the lascivious exhibition of the genitals of minor

girls and in some cases those girls are performing oral sex on an erect penis.” ECF

No. 1, Complaint Affidavit, pg. 18. Three images are referenced in the search

warrant.

      Undersigned counsel has reviewed the 163 images under the supervision of

the Assistant U.S. Attorney and the agent. It is the Defendant’s position that only

three images that were deleted and reconstructed could possibly be considered

child pornography, rather than child erotica. The 160 pictures that are child erotica

are those of minors in bathing suits and various suggestive clothing and/or poses.

Many of these photos are akin to a child in a beauty contest. Defendant urges that

this Court exclude from trial evidence the 160 images that are not pornographic

and do not contain pictures of sexual activity or genitalia.




                                           5
Case 2:19-cr-20772-TGB-APP ECF No. 28, PageID.113 Filed 04/01/21 Page 6 of 8




      Fed. R. Evid. 401 provides the familiar test for relevancy: evidence is

relevant if “it has any tendency to make a fact [of consequence] more or less

probable than it would without the evidence.” Fed. R. Evid. 403 provides that even

where evidence is relevant, the Court may exclude same “if its probative value is

substantially outweighed by a danger of . . . unfair prejudice [or] confusing the

issues [or] misleading the jury [among others].”

      Edwards is instructive. If indeed the 160 of the 163 images are child erotica,

they are not relevant to the trial in this case. Child erotica do not “tend[]” to make

it more probable that Defendant engaged in the conduct specifically charged. And

even if it did, for reasons almost self-evident, they are highly prejudicial.

      Moreover, should the government attempt to introduce as evidence any

internet web forum bookmarks found on Defendant’s phone, Defendant urges these

too be excluded. The bookmarks saved only forums that are discussions amongst

men or others interested in sex with minors. They are not by their very nature

anything by free speech. See, e.g., White v. Baker, 696 F. Supp.2d 1289 (N.D. Ga.

2010) (online forums “arguably included forums (such as blogs) in which protected

speech occurred).

      WHERFORE, Defendant urges this Court exclude from evidence the 160

images of child erotica and the forums referenced in the Complaint in this matter.




                                           6
Case 2:19-cr-20772-TGB-APP ECF No. 28, PageID.114 Filed 04/01/21 Page 7 of 8




                                         Respectfully submitted,

                                         /s/ Kimberly W. Stout
                                         KIMBERLY W. STOUT




                                     7
Case 2:19-cr-20772-TGB-APP ECF No. 28, PageID.115 Filed 04/01/21 Page 8 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,                                Hon. Terrence G. Berg

      Plaintiff,                                         Case No. 19-20772

vs.

MATHEW MERCER-KINSER

     Defendant.
__________________________________________________________________


                        CERTIFICATE OF SERVICE

      KIMBERLY W. STOUT, being first duly sworn, deposes and says that on

the 1st day of April, 2021, she served the above pleadings by ECF filing upon:


                         Erin S. Shaw
                         Assistant United States Attorney
                         211 West Fort Street, 20th Fl
                         Detroit, MI 48226



                                            /s/ Kimberly W. Stout
                                             Kimberly W. Stout (P38588)




                                        8
